AFFIRM;     Opinion   issued Noveniber 2S, 2012




                                                In The
                                    QEourt of Z1ppeat
                            jitftj Oitrict of Z!rexa at OaUa
                                        No. 05-1 2-00404-CR

                           SHANTA VIA PATRICE BELL, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court
                                    Dallas County, Texas
                             Trial Court Cause No. F12-13531-H

                                MEMORANDUM OPINION

                            Before Justices Moseley, Francis. and Lang
                                    Opinion by Justice Francis

        Shantavia Patrice Bell waived a jury and pleaded guilty to attempted burglary of a

habitation. The trial court assessed punishment at ten years in prison. On appeal, appellant’s

attorney filed a brief in which she concludes the appeal is wholly frivolous and without merit.

The brief meets the requirements of Anders v. Califirnia, 386 U.S. 738 (1967).       The brief

presents a professional evaluation of the record showing why, in effect, there are no arguable

grounds to advance. See High v. State. 573 S.W.2d 807. 811 (Tex. Crim. App. [Panel Op.]

1978). Counsel delivered a copy of the brief to appellant. We advised appellant of her right to

file a pro se response, but she did not file a pro se response.
       We have reviewed the record and counsels brie[ See B/edsoe v. State. 1 78 S.W.3d 824.

827 (Tex. Crim. App. 2005).     We agree the appeal is frivolous and without merit. We find

nothing in the record that might arguably support the appeal.

       We afflrin the trial courts judgment.


                                                     —NI



                                                    MOLLY FRANIS
                                                    JUSTICE


Do Not Publish
TEx. R. APP. P. 47
I 20404F.U05
                                   QEourt of Zipptat
                        jf iftlj itrtct of ‘texa at afta
                                      JUDGMENT

SHANTA VIA PATRICE BELL.                         Appeal from the Criminal District Court of
Appellant                                        Dallas County, Texas (Tr.Ct.No. Fl 2-
                                                 13531-H).
No. 05-12-00404-CR       V.                      Opinion delivered by Justice Francis,
                                                 Justices Moseley and Lang participating.
TIlE STATE OF TFXAS Appellee


      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered November 28, 2012.




                                                        MOLLY IR\N IS
                                                        it S ICE